OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                               AUSTIN




T8B IIUxmmploymnt     kmpsnrat ion
Brown    Building
Awtiin, Texae




        (a), -(b), or fi3)of S8OtibXI6 or the Aot,  enoh &8’3i-
        don diSpO88a Or all rights Of tb8 olf+iWlt t0 beno-
        rit8 &Luringhi8 b8n8rit year. Ii, ,~1683!th8 1IBp8
        aubseotlona mentionad~.s ho is disqualified for fSr8F
    ,   ,’
+




             T8X~4atbmIUph3y‘m8nt
                                ~Omp8nMtiOn    ~Obi88iOn, page $3


                   P@@-pJ           or aouree, tpponthe lnltla%lon or a
                              88   8S, h8 18 ontit1ea to reoeire b8nerit
                    Oh8Oka ti88S   di8qUalifl8d at thrt tiE8."
                       2W~.-heldinkour Opinion Hod O-89218that a di6qualifi-
             amtlon 69 the Qommi8doa or w Court or an Individual to r808lv8
             b8iI8fit8dw111& th8 b8n8flt  3hiOd8  Or hiI5b8n8flt 98ar ai8pO88d
             Or allright Or the iadlvldual to r808iV8 aI%9benefita during
             that b8n8flt  year. Thlr holding was baaed upon the asmmption
             that, On th8 h818 Or the fndiVidMl’8    initial Olaim iOr b8n8-
             flt8, he Wa8 dbqtUiiri8d rOr ill the b8Mrit    &Wr1068 Of his
             b8I¶8fit98ar.
                       Your Interpretationor our Opinion Ho. 0-57SS, a0
             r8flbOted in POtU l8tt8r addr8tIO8d t0 a r8Rr888lltatiV8Or the
             Sooial S8aurity Board, is 6orreot.
                                                      YOur8~ very tNly

             APPROVED APRIL 69, 1942            ATTORBBT OEAERAL 09 TBx4s

             /I/   QNV8r   88u8N

             FIRST ASSISTANT
             ATTOMEY W4HBRQ



             APPROVBD OPIINIOH coMMlTTE% BY BWB cBIIBMAI!I